F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 28 2004
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re: GERALD WEDEL; LETHA
    WEDEL,

              Debtors,

    _______________________________

    GERALD WEDEL; LETHA WEDEL,

              Appellants,

    v.                                                No. 03-3242
                                                   (BAP No. KS-03-050)
    CASE CREDIT CORPORATION,                             (BAP)

              Appellee.




                            ORDER AND JUDGMENT          *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellants seek review of an order of the Bankruptcy Appellate Panel

(BAP) dismissing their appeal from an order granting appellee’s motion to modify

the automatic stay. The BAP dismissed appellants’ appeal for lack of jurisdiction

because it was untimely filed. We have jurisdiction, and we affirm.

       We review de novo the question of whether the BAP properly dismissed

appellants’ appeal as untimely.     Mason v. Young (In re Young) , 237 F.3d 1168,

1172 (10th Cir. 2001). The notice of appeal from a bankruptcy court order must

be filed with the clerk of the bankruptcy court “within 10 days of the date of the

entry of the judgment, order, or decree appealed from.” Fed. R. Bankr. P.

8002(a). The bankruptcy court’s order modifying the stay was entered on

April 16, 2003, but the notice of appeal was not filed until June 13, 2003. The

requirement of timely filing of a notice of appeal is mandatory, and the failure to

do so deprives an appellate court of jurisdiction.   See Deyhimy v. Rupp (In re

Herwit) , 970 F.2d 709, 710 (10th Cir. 1992).

       Before the BAP, appellants argued that they had not received notice of the

order modifying the stay. The bankruptcy court’s docket report, however, reflects


                                             -2-
that they were properly served with a copy of the order by first class mail.

Aplee’s Supp. App. at 89. Their attorney was also served.      Id.

      On appeal, appellants have focused on the merits of their challenge to the

BAP’s order modifying the stay. They also reiterate briefly, and without support,

that they were not notified by either the court or their attorney until after the

appeal deadline. However, even lack of notice of the entry of an order does not

excuse the “failure to appeal within the time allowed . . . .” Fed. R. Bankr. P.

9022(a). We therefore conclude that the BAP correctly dismissed appellant’s

appeal for lack of jurisdiction.

      AFFIRMED. The mandate shall issue forthwith.



                                        Entered for the Court



                                        David M. Ebel
                                        Circuit Judge




                                          -3-